Filed 6/3/21 P. v. Diez CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                  B308729

     Plaintiff and Respondent,                               (Los Angeles County
                                                              Super. Ct. No. YA096140)
                   v.

ORLANDO DIEZ,

    Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County. Nicole C. Bershon, Judge. Affirmed.

      John L. Staley, under appointment by the Court of Appeal,
for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.



                                        **********
       In May 2017, defendant and appellant Orlando Diez was
charged with attempted first degree residential burglary (Pen.
Code, § 459, § 664; count 1) and being an accessory after the fact
to residential burglary (§ 32; count 2). The felony complaint was
subsequently amended by interlineation to add one count of
second degree burglary (§ 459; count 3).
       Defendant entered into a plea agreement in which he pled
no contest to second degree burglary (count 3). Defendant
admitted the offense was “not a Proposition 47 crime.” The court
accepted defendant’s waiver of rights on the record and found a
factual basis for the plea. Defendant was sentenced to two days
in jail, 43 days of community labor and placed on three years
formal probation. Counts 1 and 2 were dismissed.
       In October 2019, the court summarily revoked probation.
At the probation violation hearing, the court found defendant was
not in violation of the terms of his probation and reinstated
probation.
       In August 2020, probation was revoked again due to
defendant’s failure to timely report. A bench warrant issued. At
the probation violation hearing on September 25, 2020, defendant
stipulated to the court’s offer to serve 60 days in jail for his
failure to timely complete the court-ordered community labor
with a deletion of the community labor term of his probation.
Defendant had been in custody following arrest on the bench
warrant and was awarded 40 days of custody credits.
       The prosecution made a request for the court to modify the
terms of probation to include a stay away order for the alleged
victim of a domestic violence incident for which defendant had
been arrested a few weeks earlier but charges had not been filed.




                                2
Over defense objection, the court modified the terms of
defendant’s probation to include a level one protective order.
       Defendant filed a notice of appeal and requested a
certificate of probable cause on the propriety of the court’s
modification of probation to include the protective order.
       At a hearing on October 14, 2020, the court removed the
protective order as a term and condition of defendant’s probation.
The court denied as moot defendant’s request for a certificate of
probable cause.
       We appointed appellate counsel to represent defendant.
Defendant’s appointed counsel filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) in which no issues were
raised. The brief included a declaration from counsel that he
reviewed the record and sent a letter to defendant explaining his
evaluation of the record. Counsel further declared he advised
defendant of his right, under Wende, to submit a supplemental
brief within 30 days, and forwarded copies of the record to
defendant. No supplemental brief was filed.
       We have examined the entire record of proceedings
submitted to this court and are satisfied that appointed counsel
fully complied with his responsibilities in assessing whether or
not any colorable appellate issues exist. We conclude there are
no arguable appellate issues. (People v. Kelly (2006) 40 Cal.4th
106; Wende, supra, 25 Cal.3d 436.)




                                3
                        DISPOSITION
      The order denying defendant’s motion is affirmed.



                              GRIMES, Acting P. J.
      WE CONCUR:



                        WILEY, J.




                        OHTA, J.*




*
      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 4